Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakenes et al. (US 2017/0146614 A1) (Hakenes herein after).


an input to receive an electrical input signal (signal input 64, Figure 2); 
a forward path (signal path from input 52 to output 54, Figure 2) connected between the input (signal input 64, Figure 2) and an output (signal output 66, Figure 2) of the filter apparatus (filter 50, Figure 2); 
a feedback path (signal path from output 86 to adder 100, Figure 2) connected to provide feedback to the forward path based on an output signal at the output (feedback loop, [0039]); and 
a filter bypass (signal path signal input 64 to signal input 82, Figure 2) configured to send the input signal directly to the output and to the feedback path (multiplexer 60 interconnect either the signal input or output of the filter, [0036]).
Hakenes discloses the claimed invention except a filter bypass configured to send the input signal directly to the output and to the feedback path for an activation phase of the filter apparatus.  However, Hakenes discloses a functional equivalent structure and it would have been obvious to one skilled in the art at the time the invention was filed to utilize the same filtering bypass structure to achieve the same expected result for an activation phase of the filter apparatus and to further improve the system response speed.

Re Claim 2, Hakenes discloses the filter apparatus of claim 1, wherein the forward path comprises: 
a gain stage to apply a gain factor (coefficient, [0020]) to the input signal to provide an intermediate signal (multiplier 110, output of multiplier, Figure 2, [0039]); and 
a combiner configured to add the feedback to the intermediate signal to provide the output signal (adder 100, Figure 2, [0039]).


a delay element to impose a predetermined delay to the output signal (delay 120, Figure 2, [0039]); and 
a gain stage to apply another gain factor (coefficient, [0020]) to the delayed output signal and provide the feedback to the combiner (multiplier 130, Figure 2, [0039]).

Re Claim 4, Hakenes discloses the filter apparatus of claim 2, wherein the filter bypass comprises a multiplexer (multiplexer 122, Figure 2, [0035]) having inputs coupled to receive the input signal (input signal 64, Figure 2, [0035]) and an output of the combiner (adder 100, Figure 2, [0039]), the multiplexer having an output corresponding to the output of the filter apparatus (filter 50, Figure 2, [0039]), the multiplexer sending one of the input signal and the output of the combiner to the output of the filter apparatus based on a control input (control 88, Figure 2, [0035[).

Re Claim 5. The filter apparatus of claim 4, wherein the control input operates the multiplexer to send the input signal to the output of the filter apparatus for a first cycle of filter operation, corresponding to the activation phase, and the output of the combiner to the output of the filter apparatus for subsequent cycles of the filter operation.

Re Claim 6, Hakenes discloses the filter apparatus of claim 1, wherein the filter apparatus is an infinite impulse response digital filter or a finite impulse response digital filter (IIR filter, [0039]).

Re Claim 11, Hakenes discloses a method comprising: 
receiving an input signal as a filter input (signal input 64, Figure 2); 

sending the input signal directly to the output to bypass the filtering of the input signal (signal path signal input 64 to signal input 82, Figure 2, multiplexer 60 interconnect either the signal input or output of the filter, [0036]); and 
removing the bypass to enable the filtering of the input signal (multiplexer 60 interconnect either the signal input or output of the filter, [0036]).
Hakenes discloses the claimed invention except sending the input signal directly to the output to bypass the filtering of the input signal during an initial activation period and removing the bypass to enable the filtering of the input signal after the initial activation period.  However, Hakenes discloses a functional equivalent structure and it would have been obvious to one skilled in the art at the time the invention was filed to utilize the same filtering bypass structure to achieve the same expected result for an activation phase of the filter apparatus and to further improve the system response speed

Re Claim 12, Hakenes discloses the method of claim 11, wherein the filtering further comprises: 
applying a gain factor (coefficient, [0020]) to the input signal to provide an intermediate signal (multiplier 110, output of multiplier, Figure 2, [0039]); and 
combining the feedback with the intermediate signal to provide a combiner output signal, the combiner output signal corresponding to the filtered output signal after the initial activation period (adder 100, Figure 2, [0039]).

Re Claim 13, Hakenes discloses the method of claim 12, wherein the feedback is derived by: 

applying another gain factor (coefficient, [0020]) to the delayed output signal to provide the feedback that is combined with the intermediate signal (multiplier 130, Figure 2, [0039]).

Re Claim 14, Hakenes discloses the method of claim 12, wherein one of the input signal and the combiner output signal is provided as the filter output signal based on an initialization signal, the initialization signal having one value during the initial activation period and another value after the initial activation period (If the amount of the difference exceeds a predetermined threshold, the output 86 of the multiplexer 60 is interconnected with the signal input 64 or if the amount of the difference falls below the threshold, the output 86 is interconnected with the output 54 of the low pass filter 50, [0037]).

Re Claim 15, Hakenes discloses the method of claim 11, except wherein the initial activation period is one sample period.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set a specific time period for initial activation period as one sample period, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakenes et al. (US 2017/0146614 A1) (Hakenes herein after) in view of Li et al. (US 2008/0284444 A1) (Li herein after).

Re Claim 7, Hakenes discloses a system comprising the filter apparatus of claim 6 and a battery measurement system, except the battery measurement system comprising: an analog-to-digital 
However, Li discloses a battery measurement system comprising: an analog-to-digital converter to convert an input analog battery voltage to a digital value representing the battery voltage (analog to digital conversion module, Figure 1, [0048]); digital processing configured to process the digital value and supply the input signal to the input of the digital filter (central processing module, Figure 1, [0045]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Hakenes, by making use of the technique taught by Li, in order to improve the measurement accuracy and efficiency.
Both references are within the same field of digital signal processing, and in particular of signal monitoring, the modification does not change a fundamental operating principle of Hakenes, nor does Hakenes teach away from the modification (Hakenes merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the battery measurement system and method taught by Li is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of battery measurement system comprising: an analog-to-digital converter to convert an input analog battery voltage to a digital value representing the battery voltage; digital processing configured to process the digital value and supply the input signal to the input of the digital filter. 

Re Claim 16. The method of claim 11, except further comprising: converting an input analog battery voltage to a digital value representing the battery voltage at a sample rate; processing the digital value to provide the input signal as the filter input.

Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Hakenes, by making use of the technique taught by Li, in order to improve the measurement accuracy and efficiency.
Both references are within the same field of digital signal processing, and in particular of signal monitoring, the modification does not change a fundamental operating principle of Hakenes, nor does Hakenes teach away from the modification (Hakenes merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the battery measurement system and method taught by Li is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of battery measurement system comprising: converting an input analog battery voltage to a digital value representing the battery voltage at a sample rate; processing the digital value to provide the input signal as the filter input. 

Allowable Subject Matter
Claims 5, 8-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631